Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 1 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

Western __ District of Banshee
Pte gh Division

Case No. 22 2l-cv- 1133

 

 

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

OF PENNSYLVANIA

)
A } how. lL. <a Che les <, (to be filled in by the Clerk’s ee
Plaintiff(s) St TEP pend
(Write the full name of each plaintiff who is filing this complaint. ) | S BG DAD I doy
If the names of all the plaintiffs cannot fit in the space above, ) ft | .
please write “see attached” in the space and attach an additional ) 0
page with the full list of names.) ) nL GB r
-v- ) )
) .
J AUG 2.6 2021
. )
See Ae thet ) CLERK, U.S. DISTRICT COURT
Defendant(s) } FORK THE WESTERN DISTRICT
)
)

COMPLAINT FOR VIGLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE ‘

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should voé contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the test four digits of a social security number; the year of an indiviaual’s
birth; a minor’s initials; and the last fou /iigits of a financial account number. oo

Except as noted in this form, plaintiff no-zd not send exhibits, affidavits, grievance or witness statemen!:, or any
other materials to the Clerk’s Office with this complaint.

 

 

——_—e

pene RTT T= Oe nt it tnt ete nriane mane sevi att ene ne meenerneetnme nner A A ST fo

in order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
(forma pauperis. - ee -

pag EE Pacman dt ale q weeks te get

  

 

 

 

 

 

 

Page | of 11
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 2 of 18
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff-named in the complaint. Attach additional pages if
needed.

 

Name Allon lL. S4. Ciecles ok
All other names by which

you have been known:

 

 

 

 

 

ID Number O19 39949
Current Institution AOD,
Address FSO Ant Ave.
Pitts betghn. PA (521 3

ity State Zip Code
B. The Defendant(s) |

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them i in their
individual capacity or official capacity, or both. Attach additional pages if needed.

. i

Defendant No. 1

Name 5S Ee Addeodweee

 

 

 

 

 

 

 

 

 

 

 

 

Job or Title (if known) 7
Shield Number . i
Employer AC Oo
Address 9HO Anh Ave.
: C&id eA 15219
City State Zip Code
“Tadpndividual capacity b<j/Official capacity
Defendant No. 2 | of it
Name . !
Job or Title (if known)
Shield Number :
Employer
Address
4
City State Zip Code

[| Individual capacity [| Official capacity

Page 2 of 11
Case 2:21-cv-01133-MPK Documenti1-1 Filed 08/26/21

eSerwlautS

Page 30f 18 .

 

 

 

 

 

 

forac het RQrea\r~

Zelages alarwA

JT. beney Voeyn ee

Cpt. ikennnin | urns

a a 2, OCownr
Copett a

   

Lt Kew =z | Awz2lei

Se

 

 

MM aye Vawre bvecy si

. S 4 ft AL VER

Oc Ce gaule bdo jae . ( Adkvairishrndec)

tn

 

ers o- Rececols wwl _berofers OPF ice pave. nr ens al
te idleuch Ly A athec Men bers respond sf fe a peces!

regnests, “ol adhe. én. LRARCET ak Bi eile Cn, is © oreo

O , og
liphoded cero _b ag cvansweved), Ue iA: et Ging pret,
L& Oe che low phe teat i Ay.

 

 

 

 

 

 

 

 

 

 

 

 

 
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I.

Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 4of18 .

 

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

City State Zip Code
. . . . . ‘ ,
[| Individual capacity [ | Official capacity

 

Defendant No. 4
Name ;
Job or Title (if known) | |
Shield Number _
Employer
Address

 

 

 

 

City State : Zip Code
[| Individual capacity [ ] Official capacity 7

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights. 14

A.

Are you bringing suit against (check all thet apply): 3
[| Federal officials (a Bivens claim)

[J State or local officials (a § 1983 claim) '

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities/secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983; what ,
federal constitutional or statutory right(s) dc. you claim is/are being violated by state or localjofficials?

S ae 4X dnclres|

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of I1
cg BS° FEE VF wip /pacument 1-1 Filed 08/26/21 Page 5 of 18
(3. 6A ight iro lategt

 

 

Dente Dire fer2eeds. cn Missety 2 licecEyf asta ekkectiiag
él as SC ivetietre.» brett ane fa <.fJotie le. hig la his
Cir sn danger of SEC fans Pope bere.
Duetaceedyatweemnivat Gnd Abe e$5. LHe eene
_ & sy ehoal a gitelly (e Pretest inal Aetl —— chk inb pre.
__flevels “0 dersiatn  Wia'
I) Wdnessedl a nel _bevaseiend af - ad-bvec Ramones
with perce AC eoiaiadicll (iby.
2) Tome ssonw in pin athhitf eirltnce evltivedeA bye. (pnt tle
pro bivg Goes Aiding Sones aati La tacidi nies lose
On fine lceneoel-. co Ll
gy) Complete. dls reqaral ak Leility welley. pecbolyShurnef
Y OC nr a aA
of eutively candroach 2S gehts, sitaal teabarcarssfod, a
wd watcliaateins by ly.selective.oneccemecd of fete
7? hicies fa bras sypcctisite janet eS a!
+t) Delibecede fess vases Lak eight rence te thee te

 

_ Lncil lédy ae SE tahee i $2 62 AMALES
S) Sfeleir “ sil, fetacne worl witloud pobilrcodioer, Lyn
[bec Le hence —encbgewny, mad reer by, fees -
Denial af obol Henle ‘Lace  (Dakibeente. Badibhererce
- Guards instineds ng ip viele beg subg... oad choo ot sets ood siethes
_eyerivectinn. of Cigslets in Predectve. date , -

 

 

 

 

 

 

 
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 6 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed. Di

 

lil. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner 3

Convicted and sentenced federal prisoner

ONOUUUU®

Other (explain)

 

IV. Statement of Claim

Lt,
State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to'include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed. i
OA, If the events giving rise to your claim arose outside aa institution, describe where and when they arose.

1
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Cat, 8 F- OD ~ 3c - CF
ALS 4/020 — Preset .

Page 4 of 11
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 7 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

See A dd; be preg’ C

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See Attala

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. , |

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases: or r statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages. claimed for

the acts,2lleged. Explain the basis for these claims. we I

See Attechet * Co > ngatend Mental Healt love Sean
Bln padsjae Sour te witlont beng
ners lrerl L. od id ro |

|
' Page Sof 11
  

ee 01133-MPEs Depument 1-1 Filed 08/26/21 Page 8 of 18

tierce oD CA othe,
Sdedew CATV (Ones Times * Fads,

 

Cues sent +p SC (site | heir. te. Gest Ae. fT PB kaos x rekingect te @ eed dhe
v ‘ .
hire Atyre To ines theres Thee nacSien asked yf. Monge fr. level en  aioseck od: _f 1G

tense fe LEE. inner but it wed shill Preise veg fe. Oo IF, LC ale japteel 57.
wal’: bXae. pebhie the leddec Looe nee Methec ted checcerl pre to cha lt cf eat,
Ci?) GF

COS Aint. hreien, ent Lelayees set oF exe ee Aga ala. OF i Be tai! ecbaesi~y afi

 

 

a

 

 

 

 

sheet Lor ciceiglee te he. cating & Sees Alar lea £ Leow fag lhe 2 chill wr a
Wf Pf eine Thu wok (5. POIAL, te 34 aera... Oe Zell wDeos BAe ote gi) oy
7) “ese Hokintcery  — oo ’ ; | Oo

ber in invades te soe ea LM CR VO rein their cell awe Aacnes the: ra 7] ichiecr Aether
ve. (Seen Tour). esleeal. Aachen a ceed by oe thes cant hl. Jj ia the... pier Lore.
alloy satin ld, Sunvelawivr. stalel fre “iekce ALA P LG cL

; Oh ;
Allo ‘ellen Lee. 7D (E lizabetH.. LaFargin) tbod_all “his, ghee. to lek | me Tein
of 45 als ber cls end sue, hull i en COA ek. ft, At les f— innit . thy
oye 2 © Aural heir.) bregusa. hac ASSL we mse tend, LL Se rude ROY ero a ie 5 Lb ing
ine sworslad weg Lelovgings,. tHaceedeniset une. wth chracpes boo eraligt wore .

oF Pp? o 7] J

Leal. ak A ATP OME Alo oat Pleven, aon Abe at the wr unyel sp gliog the. telelel

 

 

Stopes. to ene Drover the hppa macys wn all U/ELe fpeetcedh

od
Wee: qa ns moved fren DE to BD, bastiog neste serin fhe Ales
wah — being to lo thea acthel, henol— elkeewerl meee. “Lec tin weber, CMON Se
we Sovial Wocleer lage 3 esa Lally. eomited sls fo prev He. SheVe s
Dar ote Le To Lewd ( Cee uf AY TD aan 4, 2 pie Lo “C. Ca fit OF. wrth
He to ne lonsinesscia._2 2) Le heed Collewes bc bie hel. let pry grape
oe gee 3 SOT
at Lec (eer ous on. SEM ALIVALE ang oe aly 22 —esinedeS =. then gpecesds oes ere

f
cei wis, onedh 20), £ Agoda A shewer aryl peer. straght. Loéntibe. to Le
el\ andl Ss. lai tw. ple & ny Layeal Ae wir wl began ressling or. fhe.

 

 

 

lo\ ler, a2 PAs nutes later shee cal leet foc hed pce LS ote, ge . the. eat. .
aap 2, oC tea Ping = ws pern ao Cx he oF wae te, ee lee BG: pede
“elwwad. +View vo . loppocl ia . i C28 wininse es bene: in 7 Thy.

4 I iw) Code. Ane vag, . hes thay | ical the wtih. af Be When

4

: i
$
- Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 9of18 _

Fee

fs sim, te west sipned yet boy Leiner’ epee ta = Silewh tm
po ye PSE
friecte flee Ay openicst 5 EE uncler SIGE ” Covrolech-” for wey hig
Cale. report, denresthicg thee CET Reotepe. be Ceti el wt Se bat
<p te the ACLAS. Ca Mewes. lees fe lot ceveral pecincecteer Onrante.
irustees) sie, "She. plecnnedl, he tall tot cok bebe cho eer lit ple nite
6) x Wad pleted. ar. uy Mesef- t=dag ae rebosect ELCEES ts oh, tibles, a £, ‘hee.
News erieveinte. imngle "Koet hag ‘a ig Lom bene pieced 2n cestnzteatsdadns
i) _ Od
ASA discigl snaps ation sri Llagak Bn. Meee Aik te lel Callaway Shy,
a ceknsieg trays wohl pet: ES hessciteg «_T- ulAd posse drew
a bees ladier sao CoMoaigsf ered pee Hed, Thad geet! will fice ben hy.
bre. hac Lyd = Tet still took. veh) the wert hay to pot wl C2ypp ode the Lesooct,
a 7 i) ia i . G ‘
tigsaeel by phew. bye Capheisa. WA segng ee
me a vaibool the. Cul anenrt af tive | alls wig fa apfrevantes to be answer vol 5 pat
No Laspevise., tesa. dere deel being A pe shiz te. Cl pA cine wae askivd La Attn
wiser ts fhe. [freee sat 5 od te. L,/5e- cept, (A A Aiseupliretyy Cee:
Luc Croduad LA” a eLbecd Ch eséobrention ne Bos a anal fore'le ehpplli
ef chuvely thes pte cbessiog” ex Me 8S withond- thaw fUeneee ne Ley, fet Lo
wae tog vecarel. Hon f nn rN og A& ter E. sea dy Lcd slp, 3 VY te
pot a Lo eteolen/n. Gat G Pe oles steoylat, Lin 20 ntting, i5ol en bar, phe

 

 

 

ge fAnddine. | epee %, ) wecht ead x es LAL nnates sti Hf Ces lined ann
wrest
(= f- the whe he hina s By las Lhug Duna Crom 4 Caspase pre Pe to

?

50 action upstairs oC lay “id Hein bacle. emir tude feet fn

2, art Viger VEE an 3A nal 3D Wee Chea ove tk G weredes

ahigg 2D oe Aitanegttt ws |

D Ab tle end af thud lrckelwn, To senk 2 second slip ata Cyph bticetrraur sth

ashiog Ss act Same Haiog _ehiblie. 4 ays ZS bal an CK member with

“elas all avec: bats. Cree. ad Li aleor_ thitens zag ade. “1 ignccect hrs beet
tell othe. peut (ofGicec, East. yas to ke hie awwace. of (A,

vs
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 10 of 18

youd a week ledecr £ set  «  thorl sla de bheerran _arel lh tun 2. “2.
aps (or Maciel (jo ig bend ¢ splarg? of 2S FR menboce sf: Lee tao
asaya see te AU come jn 45 Seen. Ce are. of Heir grectle” wes or shift
Pie wins Sanoloct jn lus pel wrt Caniks sever! sho mencbers 45 embers.)
tld the CO om alady, (G" what hye were. am, a aed Plat Hla
eee te weve we. © saicl behl weve, me. bud 2! bave $e report Mawne®
: desticvphinns — Ff said £ went, $0 be fool led wie. act, buf wee we.
Le phe Lull lettigt he ave (Gy aw shi  vekosert te wisi 2. pe om fe
alee jee ty Crodeadiive Castel, nsdenal mong ine te 300. « eel _ypasciitvig
em A toahec cell with lbocebern toclet a cae wel (here 5 ohH Aue

. Shectly sSder ded weve, rogues Slyas were: pmevle avetle ble an. He. te tlds
ot of af LS Te sug pine stS +p —the Sets Crowe aakicy plow Leyte

of. separa couet with the. Pi bZ wien boc’ pal sskicg 2, 2 Capen ses te a

 

 

 

 

rievrwees, Lrenr__| fo aed _if Dl. Ashi LL- the sdadnrs ae th
alee. Aistipplentys Rep eCt na ANS LES , :

Lr weaiteel f hie IS wer tse Haft heteal ert the tirbled Aa% the. hinet hoc
pees siya “Les paias 05.5 thin seg Az ciguesd- fe the Cages 5 pceingh acu bvaieg

a reps Lrovr ls mol Asks pases rex gh retpantens

Qu teeyy ut dad cag be was answeregl ned- by a Ceotalin.. loot by
jg Wellin, anol He bode sgetyp wins Lboasageadt. “48 Lom O% Loyptains: te
“ ageid Leet, ~ ~~ Heel hea sag pny. (eg west ber heen Part 4G weg fz Aly at
_ 4
ered ie} 7— intpae deceke Ly geet A SS aa +e 02 Lene /* Ta bleé Ci spucsts
Lala adoyy dhe Eat epacy MS chratog eal adadl....hecttect.. trad: a
prcepactog oN: PrisenecS Coup aia L, Vie bein of Civ . Bgl avel
evlgal pc lucked. Lepiles of al em (pe bef aquest, becnaze the
tegen, bern. ws lec _cenlal be) 4 clelbedctett: atdewyat ote ieteslifed
the "Casped, kyail Ze, [WA allestivag ay sbrhted ote Poe. xe CZ. ebro
aalninc sty edie atin. Cur resolving phe. BLIP bebore. Loh, ae

y O/ Z
a Conyplen de
“Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 11 of 18

5) Sigs bade the abled sth. beat ok eye Zot, All ack iy

Ce eS & 4 hjos hee. i. nti fe aed tT a te Ase otter LACAING

do gain access sect Lind Hoot my Do cegnests ram Y/13,
aw chic Ca o Someone.) ia espanctect te he one Rbard the NL phuceets

wy.
pct oifpfes radios 5 load aid acthig A band iL, otal. Cepiyih) TanGe Simee

brevin. prevent ~ The (Gi egestas Lot the. Tae ae ‘PLANES asc, Sa lee

cep act wAs plated AB ate lant. AAAS nse uel,

 

 

 

 

 

 

 

 

 

 

 

Deck neue eg nest link Ce.f nest. _ ( Sek + >)
4) - 000000 tx (af Wacken
27 O20000 SO he o¢t.
2-1 -~OCQ0CO as 415 Sol
2l- 0000056312. SG , Cpt:
Jl -00000%53| 5fi4 Plone [Tablet
2I- coo lV 5/24 Casewer hee
2. l- Cec fered 3/0 Plone [Tablet
Dl- ooo 1519 9S Rececals
LEE B/S Phone [Table

 

 

 

Traiasesiptians of these ve. fit cals ace! neederl Loe the

ts hen pleas office oc Tail Gencok ale be shenald booth Laue
access ' bunk will be. seid te NPR a thy Ecop roms
Review Comucdbeg — I extped st peated capes 2k all if
als Cet dal creguesds te __ be atobnelea ( +0 tte Lrral e ony beste

7

bee nee Sig

 

 
Case, 2:21-cv-01133- MPR Doeyment 1-1 Filed 08/26/21 Page 12 of 18 7
Cpe me: PEN

LD (Deter t Times Frat) Alensloer
= ef 19/24

Gee. . bo fi" ‘} ivy + he. bu th ade et hie c. av len fos £ Lhe begin.

CJ)
moveet Pp To GF (Pr. ste chive. Cuatody) ehh bering pointer

pot te the. Pool wales 6k 4 a by C.h0. Fone t= a5 &
hos : , . aS . ta poy
siden ha be tol in Lent wore ers iin 3 > fa C. & oh) / oe KA

- . to * ——— aq * . = 1, .
whine cS A Oo} synthetic Mets lenenirets . bude AA tines 4 Pec ienw
oA UY C/

 

 

 

: J

? i

kom AMA. are : al / A Cvs Smngaled jr OK , Dagger - ad Uinggl -
, of + : C/ CL) FP 7 (SE 7) C7 7 (se fl

Loauvn. maa a Aicot ine Vee. pee tp | cockrase seve a Gourd Ansel

a Bppesrstl af ma. “he. referees ake. the. gna —_ bering caf ud iv,
| | Od Soy ,
90 Ze. & the. tive. the peed § _ thew Yrs selves. hate. e413. cle

reas tages — leipfirnd Ls ley ae said FLAN phe Ce pyod end th Ly a

/,

we eh Z by! thes pps,

   

(gw pean tin |finve- oo atinee nt

edern — f Che. blepe a sg esies pot ff cH tpn gt, ack vet Mes ch c A .
tess Le ee SO ae “te fa : Zz heel f" (este ve ALEeSS i

 

 

-} ta “ hy [ae weet fern . cH afo ae —_ 3 re. KES Peorise. Law? ue the. ff oge Ls
BCs OO leo é (Paper ee le Je ashe for Wh eae S$ lel tives a,
wine ty OAS! “ ay prod. eS WAS - Seon. jeter p ph BI PLA. | nad & hae

 

+e. “(@ 4h Ai vas Segreg a nd ; wn) tae bble 25 (ens h weet kor avther
Lemplaind “eat reolint wth BLE PER baa ume ws treet witeay—
Loin of he pues — OE as ere ig folshy : _ Agate, ye
en Qwgh_ Sak _ eto jsisy the weve. = be : bral ae

TA i _ nesefe de AY fi Wie, Fe ° jin ee werent Ad. Sep, 2 _ be. PRU SL.
w. es, atheengtedt sto Pepe. othe mendes jw Gi - ian ef —
dasha proole. sine. to laGel me A saiehr tal t Lact gv sl

4 pel L so BENE ! times {22 peed. lo odh. ok One Lou 2ete

fe “the. See, tine, Art Ae. hascwrd — Rush's a ecu —

/ SWC shel + ew wid predit pe af . but le onde the e y fret,
out jase Bie Coviner el / at / Hy He pti & | BLESS Pl 50. shin

ari

‘
st
[ot
|

3
- Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 13 of 18

»
I

ise
ie |

GB | ce ect ine dil BEL ESS ct Lights bd Low offi é ee | spurt Shwe pA phe
tH .

in the ft EC Bubble Spel site he beer back me
the. hier’. > EO bve several tres cape Uae ttle _ gat
(t; Toes oF , “Ti Grown) Som i SS) evel dows ws te the joeet uot ers
fAL [ inthe ond : EX LEN ty PMCS “te “ee LY. fhe LES VER TOSS itpetr_* Leorsg 4,
YES fall bis tte the Marl nw leer Alec ei ; Macdt 5 ato: -/ est fietect
BLEED te or 5 ine. +t be Acwdts . Aloe nébicla jahoure. Atl ninbs
to -NStee Lk oo or gzil dvectler ecg lnies at ALD phe
Dotti wet} ers : DinF ithe La shea ne bec & vserl. te take. Pigp ee
nol. Poe pic ol it #2 th z posed =. One. é foot, beim te -
the taecdeinle o8Bre wee 9 Pocmnrteol Daw ta the Sob's
Qt en ad eg lakela, Te restiupol £. wv sit £L Yi seen. Saf: Saved
" loa Lee vot fo oewblew? bets vith cll these. 4x Cees
x a. ed cada wt he tgs fhe, bry it down. g » All ad
eng te vk! AL Lw 3, bud
net OvVrd. es) wa ne the ad ie syed 5 ryt cece’. f° it vel her Lege leceal, Meet
the dd Al be adel, / Loving’ eto seh i ( [pesto lve —alid- i ts he.
nae SO “OOD
Sa Wee pV ein £9 ade FLsgs , Keirdle tir whhagin. Bodidge ate. pe AS
| MAS leat _ £ ax stacking ecews€ Bn Aerse Covad ht Hever ad!

ea feu Aledige SE BD A Lo Ori fae (om radh ax bone Pr” Lt vv i cle phe :

Zt

KEY,

of lee. fr. ff ards wert. £ l Sw

wry Bey Le AAI e al hey. Bets al [Simtgace gh of es brecyped +e Soseve Wins
a CU 7 OL " CG -

lesicles ul rinat 3, My net) pens be ntn_ tal etek Por wer anve
be laa a 2698 hid e ss jr. ack x wel boat id (fettics ef wef to # Mis
. Se livdde- Qilal Ce cepere), the Ae i, the PE

¢

A Or he dy » Co dhe J. # il GB sav il — Se aL yw Pawy Fa
i poe : Se é ety 5 o BX @ - Zz oJ a.

  

loving +his poetdeet te Lavti. Ef 7 pen TF Api
SE hedutew et
SDE Oe

clean = g C “1 Bagich®: 2 “CV- oe Wel MP, Decum a Filed 08/26/21 Page 14 of 18 -

ahve

 

 

Alsinc ACAVAL fa, at le Ceceor cot claesk ‘Le Lncrvres a &. lee. LepecaT Cravr. i{2.8 wif

nek eS&ect Wen es Abed sattacd

a
Whriddarn. pelle nrotectina  fryeades rietlyt- te
j oy OC UY

 

engleteyl phedod- Bik os All FAL UBR heal pres | bik Sette
g vy — ; Cf

 

 

mt : 3 - ; Going _ pees
Coblicls 5 plol s shred ne Gack i, typ vedi 4. wadh baglaragf display, ete ‘A cagacele SPP

Uanpleched pret veto Ci iyo Aegfs ed leash) we COTY  eviclen ce, onense et stn?
Come net ya the. sbyect af a GO . : _
al out sipte eviewe ok all dbl. uf je= Mpa 26 a lacls ak, Cag ent Hid, the
Cond inaucerd- ok Rights cml. AS. pet setocd noni l Lz fi Xi 23. wa Lg fend
C . ; : cow?
Sindy ot. C.eininiasad eT 205 | 2 {Sate fea eg (by elinaiuediog wv gubs Hypa acl,
jocks © dicanen ) ot” i — otto yh “o Ate a “in celadiane te, the
Leg cancrea (awd ex cessive. ). weeds de te tf. EELS ID Ba aise ie (trea

 

at, ( Currents EVERY nSesetion o& be, rule Lrns a theo
to “Valee Audis) (fee tele lek ») —— ,
Review eS COrveverce PAlices ah ad yoshoent Bor  T7 wagh), fesgeludterwe
Che encreanrk jH0 dads 3s deo long) 4 -
Sevions. invert edt! ow ot “des jn Ore intel Cling ran bed Sd

Zoo : nest pmatitenseecot

go ewe. ar aide de ded en lector Learnt my Sieee - Thee a ia te.
OD O° ne a Tt

aia

i. an. ney lank, acl gen 2 Goold ov dee Mews oc a Bible - x brave ‘ue
Cpaad +o &ile aw Ae evence arol apex to nyo les ; ds wAbtrestsid vitro Coat
ak Cede [eck oh... dscee’ a indliteed 0 beve as ciighdk a ayy of

the orles Dam ex poeeteol. te live. e4, wal Be Cialbt ta. a See eA.

jont be ens wil these Sabie Cutes > Ave rr brewe- be tight fe

 

tinued fs

inapont ex CESS ive, EL. Hlacitces tk as. Ae Mlaes Se olla
. Cc . .

CopreclleS nine. these. C (gla Gxslee Mie label ees a
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 15 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
KI Yes
[_] No 7

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

ACD

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievarice
procedure? a

4 Yes
[ ] No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims? a !

ao
“@
an

[] Do not know

If yes, which claim(s)?

All

Page 6 of I1
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 16 of 18 :

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Dz. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) drose
concerning the facts relating to this complaint?

ire) Yes
[ ] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility? a

[J Yes
[| No

E. If you did file a grievance: rot

1. Where did you file the grievance?

ACS

2. What did you claim in your grievance?

_ Mave (ox r(evAncLEeS See addacherl Ceawr € kim C+D

3. What was the result, if any?

threads j [4 cay 8S need clolicnle ) a, eNberedte
endanger worrge ,
“of Oo

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Prpec Cpreveyvites wece pevert aunswercel «fe be “pj ete,
Ai idl guoaress be bette if neredd oe orize nag deeded

-2 have ven. ches au. to a c inteet tee ately
mig comy lags pert osfer beled + ae to he ‘SS: nine. ge wp

Lac the Lege sb A eS, we bowen redysent 3 _ dines aul
eto la TL co G et = copies oF Hard Green ces witbont | 4 Sinks wr
Wher Lo sdacded ne ki Loc evitende ts suypper ths | complavt-
peel abe Rew te Gile ib, He threat became Inefe liect
. meeSetionsg ~ bal 4, gentL A mes se 4, ail “nae of Hl
jes Prodective Custerlyy ager bey ig? eravel — pravl ou! ted Car quel AN

er, of alse “uote the oiel Cusco Sewer! dimes | ert iv *
a (esperaz | .
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 17 of 18 :

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Lt Acohnr f Ge) ee Apry PN VYEjree- abo wk the te nrdal beth. pod ;
al fle completa Zhe To jeer SEWN prvtal health “ds re “userl ~S
am prashmeat orev Che” An hes Sachi ~ the ones alse bed: The preehte ator
investeS brgitelly p at pho wo ashe ms cry ove on™ “of go Ff

me _stvw by AY. TF hecho provider = ihe- consol few, buat _— £ brewer Seevt A Oo

he shaw bees cleat ¢ me A feet ot i movdhs
yet — the sfeal we wutncled the Taclide bwwe meseerey” bel ge jens TVe ped

 

2. Ifyou did not file a grievance but you did inform, officials of your r claim, state wha.you informed, re cheng
when and how, and their response, if any: _, ot Menrdol feet. Ducdion) are be
Soeie packer Laue Stones | |
Polke Oefender E frembedh. LeFeggien \
~
G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. Alf If
Please. sucle Cenen er feview Ving Ay gin be | reg nests Lows

the Tables Yon @ the Ree ness |pirdke TP. ~ there’ Are én’ cally
Tee eto totel but dhe ere eS PV S- prey arnt 5) | espeseraIbL
J \- ceceeceg (ESL, a{- -—O00CCOKHS , we BI-OCCCO 5632.)
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion : Of your
administrative remedies.)
|

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g). 4
"Dp ad ‘ |

To the best of your knowledge, hes we you had a case dismissed based on this “three strikes rule

fe

[| Yes Oe 7
FAN :
If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

‘
i

it

 

Page 8 of 11
Case 2:21-cv-01133-MPK Document 1-1 Filed 08/26/21 Page 18 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

1X.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by’a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentionsihave
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the .
requirements of Rule 11. -, .

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office; may result
in the dismissal of my case. Ly |

Date of signing: 6 /iol 26 2 / 4
t 7 : y
Signature of Plaintiff Gilda oe out '

 

 

 

 

 

 

Printed Name of Plaintiff Alle. . Stree TT wles Ji

Prison Identification # QP aioe zy .
Prison Address 9FC Qn Ave. : ob
Piddsoucalr (7A 192 lg

U City State Zip Codé

B. For Attorneys .

Date of signing: , . - 1}

 

Signature of Attorney ; 4
Printed Name of Attorney . : | .

 

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

Page 11 of 11
